Per Curiam.

This contract being mutual, the promise oí each was a good consideration for the promise of the other. Then, as it appears to the Court, the question is, whether there was a breach on the part of the defendant. To determine this, it is necessary to inquire, who was to do the first act. It appears, that the defendant had the option to deliver the flour at any time he should elect within the six months, giving the plaintiff six days’ notice to be ready to receive it in Boston, the defendant living in Albany. The first act, therefore, was to give the notice of readiness to deliver, and this was to be done by the defendant. This not being done, there was a breach on his part, and there was no need of a demand on the part of the plaintiff.
The defendant became disabled from performing his contract, by failing to give notice six days previous to the 14th of February, 1836. But, as he had till that time to give notice, and had he then given notice, he would have had till the last *402day to deliver the flour, the actual breach by the non-delivery of the flour must be taken to have occurred on the Mst day, and the damages are to be computed accordingly.

Defendant defaulted.